    Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 1 of 26




                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                              CIVIL ACTION

VERSUS                                                           NO. 20-980-WBV-JCW

ST. TAMMANY PARISH GOVERNMENT, ET AL.                            SECTION: D (2)


                                ORDER AND REASONS
       Before the Court is Defendants Greg Longino and Rodney Strain’s Motion to

Dismiss under Federal Rule of Civil Procedure 12(b)(6).1 Plaintiffs oppose the Motion

and Defendants have filed a Reply.2          After careful consideration of the parties’

memoranda and the applicable law, the Motion is GRANTED.

       I.     FACTUAL AND PROCEDURAL BACKGROUND3

       This is an action for declaratory, injunctive and compensatory relief regarding

the conditions of pre-trial detention in the four holding cells at St. Tammany Parish

Jail. On March 22, 2020, Ahmed Baqer, Klabert Joseph Guillot, Jr. and Klabert

Joseph Guillot, Sr. (collectively, “Plaintiffs”), filed a Complaint seeking damages

under 42 U.S.C. § 1983, asserting that they were forced to endure prolonged pre-trial

detainment in dirty, cramped holding cells in St. Tammany Parish Jail (the “jail”) in

violation of their constitutional rights under the Fourteenth Amendment of the

United States Constitution.4 Named as defendants in the Complaint are: (1) St.


1 R. Doc. 45.
2 R. Docs. 51 and 60.
3 Much of the Factual Background is repeated from the Order and Reasons denying the Motion for

Preliminary Injunction (R. Doc. 40).
4 R. Doc. 1 at ¶¶ 2, 118-129.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 2 of 26




Tammany Parish Government a/k/a St. Tammany Parish Council; (2) St. Tammany

Parish Sheriff’s Office (the “Sheriff’s Office”); (3) Randy Smith, in his individual and

official capacity as the Sheriff of St. Tammany Parish from July 1, 2016 to the present

(“Sheriff Smith”); (4) Rodney J. Strain, in his individual and official capacity as

Sheriff of St. Tammany Parish from 1996 until 2016 (“Strain”); (5) Greg Longino, in

his individual and official capacity as Warden of the St. Tammany Parish Jail from

“all relevant times and until October 11, 2019” (“Longino”); and (6) Lacey Kelly, in

her individual and official capacity as Warden of the St. Tammany Parish Jail “[a]t

all relevant times” (“Warden Kelly”).5

        Plaintiffs allege that the conditions of the holding cells presented a substantial

risk of serious harm to pre-trial detainees, in violation of the Louisiana Constitution,

and assert state law claims for negligence and respondeat superior.6 Specifically,

Plaintiffs allege that pre-trial detainees were forced to endure detainment with as

many as 24 detainees confined within a ten-foot by twenty-foot space for as long as

18 days.7 Plaintiffs assert that, as late as March 3, 2020, the number of detainees

held in each holding cell ranged from 17 to 21.8 Plaintiffs further allege that pre-trial

detainees were forced to sleep on the concrete floor, forced to urinate and defecate in

front of each other in a toilet visible to all other detainees within the holding cell,




5 Id. at ¶¶ 12-23.
6 Id. at ¶¶ 130-151.
7 Id. at ¶¶ 2, 67, 69. The Court notes that Klabert Guillot, Jr.’s testimony at a hearing in this matter

held on April 10, 2020 regarding length of confinement differed from the allegations in the Complaint
and that the length of pre-trial detention may have been a maximum of 16 days. The testimony does
not affect the analysis of this Motion to Dismiss.
8 Id. at ¶ 71.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 3 of 26




deprived of hygienic products and denied access to showers for days at a time.9

Plaintiffs assert that the named defendants maintained a custom, practice, and de

facto policy of housing new inmates in individual intake holding cells in excess of 48

hours without classifying and transferring new arrivals to the appropriate housing

area.10 Plaintiffs allege that, upon information and belief, this custom, practice, and

de facto policy was put in place as early as April 2011 when Strain was St. Tammany

Parish Sheriff.11 Plaintiffs further assert that the United States Department of

Justice (the “DOJ”), conducted an investigation in 2012, which resulted in a report

notifying defendants, St. Tammany Parish and former Sheriff Strain, that as many

as 30 prisoners were held in holding cells designed to hold 20 prisoners, and that

prisoners were sleeping on floors and benches in holding cells with little or no

bedding.12 Plaintiffs assert that the DOJ also found that prisoners were required to

remain in the holding cells for days, if not weeks, before they were assigned to housing

units.13

        With respect to the three named plaintiffs, Plaintiffs assert that Ahmed Baqer

was detained in a holding cell with 19 other pre-trial detainees at St. Tammany

Parish Jail for 17 days in December 2019, before being moved to the general

population and, shortly thereafter, released.14 Plaintiffs assert that Klabert Guillot,

Jr. was detained in a holding cell for 18 days between December 18, 2019 and January



9 Id. at ¶ 2.
10 Id. at ¶ 56.
11 Id. at ¶ 57.
12 Id. at ¶¶ 58-60.
13 Id. at ¶ 61.
14 Id. at ¶¶ 87, 90, 92, 93.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 4 of 26




5, 2020, along with 19 other pre-trial detainees, before being moved to the general

population.15 Plaintiffs claim that during those 18 days, the guards stripped inmates

and performed cavity searches of the pre-trial detainees within the holding cell.16

Plaintiffs also assert that Klabert Guillot, Sr. was detained in a holding cell for 13

days between December 22, 2019 and January 4, 2020, along with 19 other detainees,

before being moved to the general population.17

        Plaintiffs allege that they were all forced to sleep on the bare concrete floor of

their respective holding cells for the duration of their detainment, despite the

availability of “cell space” and beds within the prison. 18 Plaintiffs argue that the

defendants failed to provide the minimum standards for the operation and

management of Louisiana jails, set forth in Title 22, Part III, Subpart 2 of the

Louisiana Administrative Code (“LAC”).19 Plaintiffs contend that Title 22 of the LAC

requires prisons to provide inmates with clean linen and bedding upon admission and

at least once a week thereafter, disinfection of inmates’ mattresses, pillows and

mattress covers, daily access to showers, and to classify and transfer new inmates to

an appropriate housing area no later than 48 hours after placing them in individual

intake holding cells.20




15 Id. at ¶¶ 100, 102, 104, 107. See, supra, note 7.
16 R. Doc. 1 at ¶ 106.
17 Id. at ¶¶ 109, 112, 114, 116.
18 Id. at ¶¶ 91, 105, 115.
19 Id.
20 Id. at ¶¶ 36-51.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 5 of 26




       Pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3), Plaintiffs bring this action

on behalf of themselves and a putative class of similarly situated individuals, defined

as follows:

               All detainees who have been or will be placed into the
               custody of the St. Tammany Parish Jail and were detained
               for at least two consecutive days in holding cells. The class
               period commences when this practice began, including but
               not limited to the time period commencing on March 22,
               2019, and extends to the date on which St. Tammany
               Parish is enjoined from, or otherwise ceases, enforcing its
               policy, practice and custom of refusing to abide by
               appropriate detention and housing standards to all pre-
               trial detainees admitted to the St. Tammany Parish Jail
               and held in the intake and/or holding cell area. Specifically
               excluded from the class are Defendant and any and all of
               its respective affiliates, legal representatives, heirs,
               successors, employees or assignees.21

Plaintiffs seek a class-wide judgment declaring that the policies, practices and/or

customs described above violate the Fourteenth Amendment to the United States

Constitution, a class-wide injunction enjoining the defendants from continuing such

policies, practices and/or customs, and an award of compensatory and punitive

damages on behalf of the class, as well as attorney’s fees and costs.22

       Plaintiffs filed a Motion for Preliminary Injunction on April 3, 2020, and

requested expedited consideration thereof in light of COVID-19 and “the deadly

threat that worsens by the hour.”23 On April 11, 2020, after an evidentiary hearing

by the Court, the Court denied Plaintiffs’ Motion for Preliminary Injunction.24




21 Id. at ¶ 24.
22 Id. at ¶¶ 3, 128-129, 153-156.
23 R. Doc. 12 at p. 1. The Court granted expedited consideration on April 3, 2020. (R. Doc. 16).
24 R. Doc. 40.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 6 of 26




        On May 26, 2020, Longino and Strain, each in their official and individual

capacities (collectively, “Defendants”), filed the instant Motion to Dismiss under

Federal Rule of Civil Procedure 12(b)(6).25 Defendants assert that individual capacity

claims against a supervisor under 42 U.S.C. § 1983 require Plaintiffs to allege either

that Defendants affirmatively participated in the acts that caused the constitutional

deprivation or that the defendant implemented an unconstitutional policy that

causally resulted in the constitutional injury.26 Defendants argue that there are no

such allegations in the Complaint. With respect to their affirmative participation in

the acts that caused the constitutional deprivation, Defendants assert that Strain

served as Sheriff of St. Tammany Parish from 1996 through June 30, 2016, and that

Randy Smith has been the Sheriff of St. Tammany Parish since June 30, 2016.27

Defendants claim that Strain ceased exercising any authority over the St. Tammany

Parish Sheriff’s operations, including the jail, on June 30, 2016 when Sheriff Strain

took office. Defendants also point out that Plaintiffs have alleged that Longino was

the warden of the jail “at all relevant times and until October 11, 2019.”28 Defendants

highlight that, by Plaintiffs’ own admission, Longino lacked authority over any aspect

of the jail following October 11, 2019. Defendants note that Plaintiffs assert that they

were held as pre-trial detainees in the jail beginning December 2, 2019, December 18,

2019, and December 22, 2019, respectively.29 Accordingly, Defendants assert that




25 R. Doc. 45.
26 R. Doc. 45-1 at p. 4 (citing Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019)).
27 R. Doc. 45-1 at p. 2 (citing R. Doc. 1 at ¶¶ 15, 18).
28 R. Doc. 45-1 at p. 2 (citing R. Doc. 1 at ¶ 20).
29 R. Doc. 145-1 at p. 2 (citing R. Doc. 1 at ¶¶ 87-92, 100 & 109).
        Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 7 of 26




neither Strain nor Longino had any responsibility for, or direct involvement with,

Plaintiffs’ detention and the acts that caused the alleged constitutional deprivations.

          Defendants further assert that Plaintiffs have failed to allege that Strain or

Longino enacted or created an unconstitutional policy that resulted in the

constitutional deprivations. Defendants claim that Plaintiffs have alleged only that

Strain maintained the policy of keeping individuals in holding cells for longer than

48 hours, that the policy was put in place as early as April 2011 when Strain was the

Sheriff, and that Strain was the Sheriff in 2012 when the DOJ wrote a report

regarding the conditions of the jail.30 Defendants argue that these allegations are

insufficient to state a plausible claim for relief against Strain, as Plaintiffs have not

alleged that Strain created the policy at issue. Defendants likewise assert that

Plaintiffs have failed to allege any facts that would support an inference that Longino

was in a position of authority at the jail when the policy was allegedly enacted, that

Longino himself created the policy, or that Longino was personally involved with any

of the alleged constitutional violations claims by Plaintiffs.31 Although Plaintiffs also

allege that Longino “maintained a custom, practice and de facto policy of housing new

arrivals in individual intake holding cells in excess of forty-eight (48) hours without

classifying and transferring new arrivals to the appropriate housing area,”

Defendants assert that these allegations are insufficient to state a claim against




30   R. Doc. 145-1 at pp. 4 & 5 (citing R. Doc. 1 at ¶¶ 56-60).
31   R. Doc. 145-1 at p. 4 (quoting R. Doc. 1 at ¶ 56) (internal quotation marks omitted).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 8 of 26




Longino in his individual capacity because Plaintiffs failed to allege that Longino

implemented an unconstitutional policy.32

       Since Plaintiffs have failed to allege that Defendants created or implemented

an unconstitutional policy or were otherwise personally involved in Plaintiffs’ pre-

trial detentions, Defendants argue that Plaintiffs have failed to state a claim against

them in their individual capacities.33 Even assuming that Plaintiffs had sufficiently

alleged that either Strain or Longino personally enacted the challenged policy,

Defendants contend that the individual capacity claims must be dismissed because

the challenged policy is not “so deficient that the policy itself is a repudiation of

constitutional rights.”34 Defendants argue that the policy that the jail would house

new arrivals in individual intake holding cells in excess of 48 hours without

classifying and transferring new arrivals to the appropriate area fails to satisfy this

test because there is no constitutional right to be held in a jail holding cell for 48

hours or less when that detention is otherwise lawful.35                     Defendants point to

jurisprudence indicating that the judiciary is ill-equipped to micro-manage a jail’s

day-to-day operations and that judicial restraint is appropriate “because the federal

constitution simply is not concerned with a de minimis level of imposition on pretrial

detainees.”36 Defendants assert that other Sections of this Court have repeatedly



32 R. Doc. 145-1 at p. 5.
33 Id. at p. 6 (quoting Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002)) (internal
quotation marks omitted and emphasis added by Defendants).
34 R. Doc. 45-1 (citing Cozzo, 279 F.3d at 289) (emphasis added by Defendants).
35 R. Doc. 45-1 at p. 6.
36 R. Doc. 45-1 at p. 6 (citing Bell v. Wolfish, 441 U.S. 520, 539 n.21, 99 S.Ct. 1861, 60 L.Ed.2d 447

(1979); Ruiz v. El Paso Processing Center, 299 Fed.Appx. 369, 371 (5th Cir. 2008); Maddox v. Gusman,
Civ. A. No. 14-2435, 2015 WL 1274081, at *3 (E.D. La. Mar. 19, 2015)).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 9 of 26




held that keeping individuals in holding cells at the St. Tammany Parish Jail for

periods as long as 15 to 18 days is insufficient to rise to the level of a constitutional

violation.37    Because the challenged policy constitutes nothing more than a de

minimis level of imposition on pre-trial detainees, Defendants argue that Plaintiffs

have failed to assert a plausible claim against them in their individual capacities.

       Defendants further contend that the individual capacity claims must be

dismissed because Plaintiffs have failed to allege that the challenged policy caused

the constitutional violations.38 Defendants contend that the Fifth Circuit requires

not only that the supervisory defendant (1) implement a policy (2) that is itself a

repudiation of constitutional rights, “but also (3) that this policy be the moving force

of the constitutional violation.”39 Reiterating that neither Strain nor Longino were

in office or employed by the Sheriff’s Office at the time of Plaintiffs’ pre-trial

detention, Defendants contend that Plaintiffs have failed to allege any facts to show

that Defendants’ actions were the moving force of the alleged constitutional

violations. Defendants further argue that because Strain’s last day in office was June

30, 2016, any claims against Strain are prescribed under Louisiana law, which

governs Plaintiff’s § 1983 claims.40

       Defendants further argue that they are entitled to qualified immunity and that

Plaintiffs have failed to defeat the defense of qualified immunity by showing that


37 R. Doc. 45-1 at pp. 6-7 (citing Hill v. Smith, Civ. A. No. 20-1042, 2020 WL 2226316, at *2 (E.D. La.
April 1, 2020), report and recomm. adopted by 2020 WL 2219366 (E.D. La. May 7, 2020) (Lemmon, J.);
Allen v. St. Tammany Parish, Civ. A. No. 17-4091, 2018 WL 558503, at *3-5 (E.D. La. Jan. 2, 2018),
report and recomm. adopted by 2018 WL 537495 (Africk, J.)).
38 R. Doc. 45-1 at p. 7 (citing Cozzo, 279 F.3d at 289).
39 R. Doc. 45-1 at p. 7 (citing Cozzo, 279 F.3d at 289) (emphasis added by Defendants).
40 R. Doc. 45-1 at p. 8 (citing authority).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 10 of 26




Defendants violated a statutory or constitutional right and that the right was clearly

established at the time of the challenged conduct.41 Defendants aver that Plaintiffs

cannot cite to any existing authority to show that the policy at issue is itself

unconstitutional, nor can they cite any authority that places the constitutional

question related to keeping individuals in holding cells longer than 48 hours “beyond

debate.”42

       Finally, Defendants assert that the official capacity claims asserted against

them must be dismissed because courts treat suits against state officers in their

official capacity like suits against the State.43 Relying on Fifth Circuit precedent,

Defendants assert that courts have held that when the government entity itself is a

defendant, claims against entity members/officers in their official capacities are

redundant and appropriate for dismissal.44 Defendants assert that because Plaintiffs

have sued Sheriff Smith in his official capacity, the claims against them in their

official capacities are redundant and should be dismissed.45 Additionally, because

Plaintiffs have failed to state a plausible federal law claim against Defendants,

Defendants assert that the Court should decline to exercise supplemental jurisdiction

over any remaining state law claims pursuant to 28 U.S.C. § 1367.46




41 R. Doc. 45-1 at pp. 8-10.
42 Doc. 45-1 at p. 10 (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 735, 131 S.Ct. 2074, 179 L.Ed.2d 1149
(2011)).
43 R. Doc. 45-1 at pp. 10-11 (citing Hafer v. Melo, 502 U.S. 21, 25, 112 S.Ct. 358, 116 L.Ed.2d 301

(1991)).
44 R. Doc. 45-1 at p. 11 (citing Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001)).
45 R. Doc. 45-1 at p. 11.
46 Id. at pp. 11-12.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 11 of 26




        Plaintiffs oppose the Motion, asserting that, “Defendants engage in an exercise

in semantics in arguing that ‘Plaintiffs’ allegations only provide that this policy was

“maintained” by Mr. Strain,’” which Defendants contend is not enough to allege that

Strain enacted or created the challenged policies.47 Although Defendants claim that

the individual capacity claims must be dismissed because the challenged policy is not

“so deficient that it is a repudiation of constitutional rights,” Plaintiffs assert that

this standard from Cozzo v. Tangipahoa Parish Council is substantially more narrow

than    Romero,      which      allows    for    recovery     against     those     who      implement

unconstitutional policies.48 Plaintiffs then dispute Defendants’ assertion that the

pre-trial conditions complained-of are “trivial inconveniences” or “de minimis level[s]

of imposition on pretrial detainees.”49                Plaintiffs assert that Defendants are

responsible for the culture and policies of depriving inmates of bedding, adequate

bathroom facilities, and other policies and practices, as alleged in the Complaint.50

As such, Plaintiffs maintain that they have stated a claim for which relief can be

granted under the Fourteenth Amendment.

        Regarding Defendants’ assertion that Plaintiffs have failed to allege that

Defendants were the moving force behind the constitutional violations, Plaintiffs

assert that, “It is difficult to imagine a scenario more fittingly described as ‘moving

force’ than these two defendants who implemented and maintained policies so deeply

ingrained in the St. Tammany Parish Jail that they remain in the present time after


47 R. Doc. 51-1 at p. 5 (citing R. Doc. 45-1 at p. 5).
48 R. Doc. 51-1 at p. 5 (citing Cozzo, 279 F.3d 273, 289 (5th Cir. 2002)).
49 R. Doc. 51-1 at p. 6 (quoting R. Doc. 45-1 at p. 6) (internal quotation marks omitted).
50 R. Doc. 51-1 at p. 6 (citing R. Doc. 1 at ¶¶ 66, 78-83).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 12 of 26




their respective tenures have expired.”51 Plaintiffs further assert that Defendants

fundamentally misunderstand statutes of limitation, and that a cause of action

accrues when the plaintiff “knows or has reason to know of the injury which is the

basis of the action.”52 Although Defendants believe that Plaintiffs’ claims should have

expired years before they were detained, Plaintiffs assert that, “it is not the date the

tortious act was committed that triggers the running of the statute of limitations; it

is the date the plaintiff became aware of the injury.”53 As such, Plaintiffs argue that

the Motion should be denied to the extent it is based upon a statute of limitations

defense.

        Plaintiffs further assert that Defendants have failed to prove that they are

entitled to qualified immunity.54 Though it is not entirely clear, Plaintiffs appear to

argue that their allegations put Defendants on notice that “implementing de facto

policies and customs of overcrowding for extensive periods of time, forcing inmates to

sleep on concrete floors with little or no bedding, depriving inmates of adequate toilet

facilities, and withholding hygiene items, blankets, and medications as punishment

amount to a conditions of confinement Fourteenth Amendment violation.”55 As such,

Plaintiffs assert Defendants are not entitled to qualified immunity. Plaintiffs do not

address Defendants’ contention that the claims against them in their official

capacities must be dismissed as redundant.


51 R. Doc. 51-1 at pp. 6-7.
52 R. Doc. 51-1 at p. 7 (quoting Adepegba v. State of La., 41 F.3d 663 (5th Cir. 1994); Franklin v. Pursley,
51 F.3d 1042 (5th Cir. 1995); Metcalf v. Robertson, 62 F.3d 394 (5th Cir. 1995)) (internal quotation
marks omitted).
53 R. Doc. 51-1 at p. 7.
54 Id. at pp. 7-9.
55 Id. at pp. 8-9 (citing Oladipupo v. Austin, 104 F. Supp. 2d 626, 637 (W.D. La. 2000)).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 13 of 26




        In response, Defendants assert that Plaintiffs argue in their Opposition brief

that Defendants are responsible not only for the policy of keeping pretrial detainees

in holding for more than 48 hours, but also for “other alleged conditions of

confinement, including the physical design of the holding cells (that they lack

showers, beds and toilets with privacy) and failing to promptly clean the holding cells

after individuals vomit on the floors.56 Defendants point out that Plaintiffs have not

alleged any claims against Defendants related to the layout of the holding cells and

that Plaintiffs have failed to sufficiently allege any policy-making acts against

Defendants related to these other alleged conditions of confinement.57 Defendants

further assert that Plaintiffs’ allegations regarding these other alleged conditions of

confinement are framed as conditions that resulted from the acts or omissions of the

Sheriff’s Office employees, not pursuant to some policy implemented by Strain or

Longino.58     Defendants argue that because Plaintiffs have failed to allege that

Defendants were either personally involved in their pretrial detentions or

implemented policies related to these other conditions of confinement, Plaintiffs have

failed to state a claim for relief against Defendants.59

        Despite Plaintiffs’ assertion that Defendants’ reliance on Cozzo is misplaced in

light of the Fifth Circuit’s subsequent opinion in Romero, Defendants argue that the

Fifth Circuit’s rule of orderliness compels adherence to Cozzo, which remains valid




56 R. Doc. 60 at pp. 2-3.
57 Id. at p. 3.
58 Id. at pp. 3-4 (citing Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019)).
59 R. Doc. 60 at p. 4.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 14 of 26




law.60 Defendants maintain that none of the policies allegedly attributable to them

satisfy the Cozzo test for policy-making liability for supervisors because there is no

independent constitutional right of pretrial detainees to be released from holding cells

following 48 hours.        Defendants further assert that Plaintiffs failed to cite any

authority to support their position that former elected officials or government

employees may be personally liable for constitutional injuries that occur after their

exit from office.61 Defendants contend that any decisions or policies promulgated by

Strain during his term of office became the decisions or policies of Sheriff Smith once

he entered office, assuming he decided to continue to enforce those alleged policies,

which Defendants claim is the case here.62 Defendants assert that the same rationale

applies to the claims against Longino. Defendants maintain that Plaintiffs have

failed to state a plausible claim against them in their individual capacities because

Plaintiffs have failed to allege any facts to support an inference that Defendants

committed any act that was the moving force behind their constitutional injuries.63

Defendants argue that Plaintiffs’ allegations that Sheriff Smith and Warden Kelly

continued the challenged policies “operate as a circuit breaker against any potential

liability for Mr. Strain and Mr. Longino; those alleged decisions to continue the

alleged policies are the moving force behind these claims violations, not decisions

made eight to nine years ago.”64



60 Id. at pp. 4-5 (citing Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002); Romero,
937 F.3d 514).
61 R. Doc. 60 at p. 7.
62 Id. at p. 8.
63 Id.
64 Id.
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 15 of 26




       Finally, Defendants maintain that they are entitled to qualified immunity and

that Plaintiffs, who bear the burden of demonstrating the inapplicability of the

defense, have failed to carry their burden. Defendants assert that Plaintiffs have

failed to cite any controlling authority that would clearly establish that any of the

policies at issue were unconstitutional per se.65 Further, Defendants’ assert that the

sole decision relied on by Plaintiffs to overcome the “clearly-established” hurdle, is an

out-of-district opinion that several Sections of this Court have examined and have

found unconvincing for the proposition for which it is cited by Plaintiffs.66                As such,

Defendants assert that Plaintiffs’ federal claims against them in their official and

individual capacities should be dismissed with prejudice and that the Court should

decline to exercise supplemental jurisdiction over any remaining state law claims

asserted against them.

       II.     LEGAL STANDARD

       A. Motion to Dismiss

       To overcome a defendant’s motion to dismiss, a plaintiff must plead a plausible

claim for relief.67 A claim is plausible if it is pleaded with factual content that allows

the court to reasonably infer that the defendant is liable for the misconduct alleged.68




65 Id. at p. 9.
66 Id. (citing Oladipupo v. Austin, 104 F. Supp. 2d 626, 637 (W.D. La. 2000)); See, Pearson v. Strain,
Civ. A. No. 06-3845, 2006 WL 3858737 (E.D. La. Oct. 30, 2006), report and recomm. adopted in part,
rejected in part by Pearson v. Strain, 2006 WL 3691570 (E.D. La. Dec. 8, 2006); Hines v. Cain, Civ. A.
No. 06-3771, 2007 WL 891880 (E.D. La. Mar. 20, 2007); Desroche v. Strain, 507 F. Supp. 2d 571 (E.D.
La. 2007); Magee v. Crowe, Civ. A. No. 09-3142, 2010 WL 630011 (E.D. La. Feb. 19, 2010); Davis v.
Gusman, Civ. A. No. 09-7195, 2010 WL 1727825 (E.D. La. Apr. 13, 2010).
67 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
68 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 16 of 26




No matter the factual content, a claim is not plausible if it rests on a legal theory that

is not cognizable.69 In ruling on a motion to dismiss, the Court accepts all well-

pleaded facts as true and views those facts in the light most favorable to the

plaintiff.70 However, the factual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all of the complaint’s allegations

are true.71 “[C]onclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.”72 In deciding a Rule

12(b)(6) motion to dismiss, a court is generally prohibited from considering

information outside the pleadings, but may consider documents outside of the

complaint when they are: (1) attached to the motion; (2) referenced in the complaint;

and (3) central to the plaintiff’s claims.73 The Court can also take judicial notice of

matters that are of public record, including pleadings that have been filed in a federal

or state court.74

       B. Individual Capacity Claims Under 42 U.S.C. § 1983.

       The instant Motion to Dismiss was brought by former Sheriff Strain and

former Warden Longino, who were sued in their individual and official capacities

under 42 U.S.C. § 1983 for maintaining the jail policies that Plaintiffs claim deprived

them of their rights secured by the Fourteenth Amendment of the United States



69 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010)
(per curiam).
70 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
71 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
72 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
73 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
74 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.

Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004)).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 17 of 26




Constitution.75 “Plaintiffs suing governmental officials in their individual capacities

must allege specific conduct giving rise to a constitutional violation.76 According to

the Fifth Circuit, “This standard requires more than conclusional assertions: The

plaintiff must allege specific facts giving rise to a constitutional violation.”77 A

supervisor is liable under 42 U.S.C. § 1983 if: (1) he affirmatively participates in the

acts that cause the constitutional deprivation, or (2) he implements unconstitutional

policies that causally result in the constitutional injury.78 Supervisory liability may

also exist “without overt personal participation in the offensive act if supervisory

officials implement a policy so deficient that the policy itself is a repudiation of

constitutional rights and is the moving force of the constitutional violation.”79

        The doctrine of qualified immunity serves to shield a government official from

civil liability for damages based upon the performance of discretionary functions if

the official’s acts were objectively reasonable in light of then clearly established law.80

Where, as here, a § 1983 defendant pleads qualified immunity, the plaintiff then has

the burden to rebut the defense by establishing that the official’s allegedly wrongful

conduct violated clearly established law.81 In a qualified immunity analysis, the

Court must determine (1) whether the plaintiff has alleged a violation of a clearly



75 R. Doc. 1 at ¶¶ 117-129.
76 Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (citing Anderson v. Pasadena Indep. Sch. Dist., 184
F.3d 439, 443 (5th Cir. 1999)).
77 Oliver, 276 F.3d at 741 (citing Baker v. Putnal, 75 F.3d 190, 194 (5th Cir. 1996)).
78 Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019) (quoting Gates v. Tex. Dev’t of Protective &

Regulatory Servs., 537 F.3d 404, 435) (5th Cir. 2008)) (internal quotation marks omitted).
79 Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002) (citing Thompkins v. Belt,

828 F.2d 298 (5th Cir. 1987)).
80 Thompson v. Upshur County, Texas, 245 F.3d 447, 456 (5th Cir. 2001).
81 Id. (quoting Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997)) (internal quotation marks

omitted).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 18 of 26




established constitutional right; and, if so, (2) whether the defendant’s conduct was

objectively unreasonable in light of clearly established law at the time of the

incident.82 A constitutional right is “clearly established” when the contours of the

right are “sufficiently clear that a reasonable official would understand that what he

is doing violates that right.”83 Further, a defendant’s actions “are held to be

objectively reasonable unless all reasonable officials in the defendant’s circumstances

would have then known that the defendant’s conduct violated the United States

Constitution or the federal statute as alleged by the plaintiff.”84

       C. Official Capacity Claims Under 42 U.S.C. § 1983

       According to the Fifth Circuit, “Official capacity suits generally represent

another way of pleading an action against an entity of which an officer is an agent.”85

As this Court previously explained, “any official-capacity claims against the

defendants would in reality be claims against the local governmental body itself.”86

In order to hold a municipality or a local government unit liable under 42 U.S.C. §

1983 for the misconduct of one of its employees, a plaintiff must allege that an official




82 Thompson, 245 F.3d at 457 (citing Hare v. City of Corinth, 135 F.3d 320, 325-26 (5th Cir. 1998);
Pierce, 117 F.3d at 872).
83 Thompson, 245 F.3d at 456 (quoting Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3039, 97

L.Ed. 2d 523 (1987)) (internal quotation marks omitted).
84 Thompson, 245 F.3d at 457 (citing Anderson, 483 U.S. 635, 107 S.Ct. at 3040; Malley v. Briggs, 475

U.S. 335, 106 S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986); Pierce, 117 F.3d at 871).
85 Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999) (citing Monell v. Dept. of Social

Servs. Of City of New York, 436 U.S. 658, 691 n.55, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
86 Bean v. Pittman, Civ. A. No. 14-2210, 2015 WL 350284, at *2 (E.D. La. Jan. 26, 2015) (citing Picard

v. Gusman, Civ. A. No. 12-1966, 2012 WL 6504772, at *4 (E.D. La. Nov. 26, 2012), adopted, 2012 WL
6504528 (E.D. La. Dec. 13, 2012); Alexander v. City of Gretna, Civ. A. No. 06-5405, 2010 WL 3791714,
at *3 (E.D. La. Sept. 17, 2010); Weatherspoon v. Normand, Civ. A. No. 10-060, 2010 WL 724171, at *2-
3 (E.D. La. Feb. 22, 2010)).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 19 of 26




policy or custom was a cause in fact of the deprivation of rights inflicted.87 To satisfy

the “cause in fact” requirement, a plaintiff must allege that the custom or policy

served as the moving force behind the constitutional violation at issue, or that her

injuries resulted from the execution of the official policy or custom. 88 According to

the Fifth Circuit, “The description of a policy or custom and its relationship to the

underlying constitutional violation, moreover, cannot be conclusory; it must contain

specific facts.”89

       III.    ANALYSIS

       A. The § 1983 Claims Against Defendants in their Individual
          Capacities Must be Dismissed.

       The question before the Court is straightforward—reviewing the facts alleged

in the Complaint in the light most favorable to Plaintiffs, have Plaintiffs alleged

sufficient facts for the Court to reasonably infer that Defendants are liable as

supervisors under 42 U.S.C. § 1983 for the constitutional deprivations allegedly

caused by the policies concerning the holding cells at the St. Tammany Parish Jail?

The Court concludes that Plaintiffs have not. The Fifth Circuit has consistently held

that a supervisor is liable under § 1983 if: (1) she affirmatively participates in the

acts that cause the constitutional deprivation; or (2) she implements unconstitutional




87 Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167 (5th Cir.1997) (quotation and internal
quotation marks omitted).
88 Id. (internal quotation and quotation marks omitted; citation omitted).
89 Id. (citing Fraire v. Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992)).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 20 of 26




policies that causally result in the constitutional injury.90 The Court finds that there

are no such allegations in the Complaint.

       As an initial matter, and as recognized in the Complaint, neither Strain nor

Longino were employed at the jail at the time of the Plaintiffs’ pretrial detention in

December 2019.91 Thus, there are no allegations in the Complaint that Strain or

Longino “affirmatively participat[ed] in the acts that caused the constitutional

deprivation” or that they enacted the policy or were actually involved in Plaintiffs’

pretrial detainment.92 While Plaintiffs allege that the challenged policy was “put in

place as early as April 2011” when Strain was the sheriff, 93 there is no allegation that

Strain created or enacted the policy. By Plaintiffs’ own admission, Sheriff Smith, who

has been the sheriff of St. Tammany Parish since 2016, is responsible for the

“supervision, administration, policies, practices, customs, and operations of the St.

Tammany Parish Sheriff’s Office and the St. Tammany Parish Jail.”94 This allegation

accurately reflects Louisiana law, which provides that sheriffs are final policy makers

with respect to the management of jails and that the administration of jails is the

province of the sheriff.95 Because neither Longino nor Strain were employed by the

jail at the time of Plaintiffs’ pretrial detention, the Complaint is devoid of any

allegation that Longino or Strain were personally involved in Plaintiffs’ pretrial



90 Romero v. Brown, 937 F.3d 514, 523 (5th Cir. 2019) (quoting Gates v. Tex. Dept. of Protective &
Regulatory Servs., 537 F.3d 404, 435 (5th Cir. 2008)) (internal quotation marks omitted).
91 See, R. Doc. 1 at ¶¶ 18, 20, 87, 100, 109.
92 Romero, 937 F.3d at 523-24.
93 R. Doc. 1 at ¶ 57.
94 Id. at ¶¶ 15, 87, 100, 109.
95 Jones v. St. Tammany Parish Jail, 4 F. Supp. 2d 606, 613 (E.D. La. May 8, 1998) (citing La. Const.

Art. 5, § 27); O’Quinn v. Manuel, 773 F.2d 605 (5th Cir. 1985) (citing La. R.S. 15:702).
     Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 21 of 26




detainment. The Court declines to attach supervisory liability for misconduct which

occurred months (in Longino’s case) and years (in Strain’s case) after they each left

office.

          With respect to the second prong of Romero, Plaintiffs have alleged that Strain

and Longino, along with the other named defendants, “maintained a custom, practice,

and de facto policy of housing new arrivals in individual intake holding cells in excess

of forty-eight (48) hours without classifying and transferring new arrivals to the

appropriate housing area,” and that this challenged policy “was put in place as early

as April 2011” when Strain was the sheriff.96 The Court finds such conclusory

statements do not allege that Defendants implemented the challenged policy.97

Additionally, Plaintiffs have not alleged facts to indicate that the challenged policy is

“so deficient that the policy itself is a repudiation of constitutional rights and is the

moving force of the constitutional violation.”98 Plaintiffs failed to address the legal

authority from this Court, cited in Defendants’ Motion, indicating that this Court has

repeatedly held that pretrial detainment in the St. Tammany Parish Jail for periods

as long as 15 to 18 days is insufficient to rise to the level of a constitutional violation.99

Additionally, the Court is not persuaded that Plaintiffs have asserted sufficient facts

to plausibly allege that Strain or Longino implemented unconstitutional policies that

were the moving force behind the alleged constitutional violation.100 Even assuming



96 R. Doc. 1 at ¶¶ 56-57.
97 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
98 Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002) (citing Thompkins v. Belt,

828 F.2d 298 (5th Cir. 1987)).
99 See, R. Doc. 45-1 at pp. 6-7 (citing authority); See, supra, note 37.
100 Cozzo, 279 F.3d at 289.
      Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 22 of 26




that such policies existed during Strain’s or Longino’s tenure, Plaintiffs have correctly

asserted that current Sheriff Smith is responsible for the administration of the jail,

including the implementation or continuation of any policies.101 Indeed, there is a

new Sheriff in town, and that Sheriff implements jail policies. Accordingly, the Court

finds that Plaintiffs have failed to state a plausible claim against Defendants in their

individual capacities under 42 U.S.C. § 1983, and that such claims must be dismissed.

        As the Court has determined that Plaintiffs have failed to allege a plausible

supervisory liability claim against Defendants, the Court need not address

Defendants’ other claims, including their claim of qualified immunity.

        B. Section 1983           Claims      Against      Defendants         in    their    Official
           Capacities.

        In the Complaint, Plaintiffs sued Defendants, the former sheriff and warden

of the jail, as well as Smith and Kelly, the current sheriff and warden of the jail, all

in their individual and official capacities.102 Plaintiffs also sued the Sheriff’s Office

and the St. Tammany Parish Government.103 The claims against the St. Tammany

Parish Government, Smith and Kelly remain pending.104 Thus, Plaintiffs have filed

claims against former Sheriff Strain, former Warden Longino, current Sheriff Smith,

and current Warden Kelly, each in their official capacities. Under Fifth Circuit

precedent, official capacity suits are generally another way of pleading an action




101 R. Doc. 1 at ¶¶ 15-16.
102 Id. at ¶¶ 15-23.
103 Id. at ¶¶ 12-14.
104 See, R. Docs. 42 & 43 (joint stipulation pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) dismissing with

prejudice the Sheriff’s Office). The St. Tammany Parish has filed a motion to dismiss, which remains
pending at this time. (R. Doc. 69).
      Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 23 of 26




against an entity of which an officer is an agent.105 Thus, when the government entity

itself is a defendant, claims against the entity members/officer in their official

capacities are redundant and appropriate for dismissal.106 Based on the foregoing

authority, the Court finds that Plaintiffs’ suit against former Sheriff Strain and

former Warden Longino in their official capacities are the same as a suit against the

local government entity, St. Tammany Parish Government. Similarly, a suit against

current Sheriff Smith and current Warden Kelly in their official capacities is also suit

against St. Tammany Parish Government. Due to the pending claims against the St.

Tammany Parish Government, the Court finds that Plaintiffs’ official capacity claims

against Strain and Longino are redundant and must be dismissed.107

        C. Leave to Amend is Denied.

        The Court notes that Plaintiffs have not requested leave to amend their

Complaint, either by formal motion or in their Opposition brief.108 Nonetheless, while

the Court will “freely give leave [to amend] when justice so requires,”109 leave to

amend “is by no means automatic.”110 In exercising its discretion, this Court may

consider such factors as “undue delay, bad faith, or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, and




105 Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999) (citing Monell v. Dept. of Social
Servs. Of City of New York, 436 U.S. 658, 691 n.55, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)).
106 Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001)).
107 Id.
108 See, generally, R. Doc. 51-1.
109 Fed. R. Civ. P. 15(a).
110 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
      Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 24 of 26




futility of the amendment.”111 However, “i[t] is within the district court’s discretion

to deny a motion to amend if it is futile.”112 The Fifth Circuit has stated that while it

has not specifically defined “futility” in this context, “we join our sister circuits that

have interpreted it to mean that the amended complaint would fail to state a claim

upon which relief could be granted.”113

        Applying those factors here, the Court finds that any amendment would be

futile for several reasons. Initially, the Court notes that Plaintiffs have been on notice

of the basis for Defendants’ Motion to Dismiss since May 2020 (when the Motion was

filed) and have failed to move to amend their Complaint. Indeed, Plaintiffs do not

even request leave to amend the Complaint in their Opposition brief. Therefore, the

Court has no information regarding any proposed amendment. Nevertheless, the

Court has determined that Plaintiffs’ official capacity claims against Defendants are

redundant in light of the pending claims against the St. Tammany Parish

Government. Amending the Complaint could not overcome that obstacle. Regarding

Plaintiffs’ individual capacity claims against Defendants, the Court has already

recognized that under Louisiana law, “Each sheriff shall be the keeper of the public

jail of his parish, and shall by all lawful means preserve the peace and apprehend all

disturbers thereof, and other public offenders.”114                 The Court has further

acknowledged that sheriffs are responsible for the administration of jails and for their




111 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,
203 (5th Cir. 1981)).
112 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).
113 Id.
114 La. R.S. 15:704.
      Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 25 of 26




employees under Louisiana law.115              Plaintiffs contend that Defendants either

promulgated or maintained policies which Plaintiffs claim are unconstitutional. The

Court finds that any amendment regarding these former employees would likely be

futile, as the law is clear that the current sheriff, Sheriff Smith, is responsible for the

administration of the jail.

        Further, such an exercise of this Court’s discretion would ultimately cause

undue delay in this matter, which has been pending since March 2020. The Court

finds that the facts of this case do not warrant such relief. Exercising the discretion

afforded under Fed. R. Civ. P. 15 and the pertinent jurisprudence, the Court finds

that leave to amend would be futile in this case and, therefore, does not grant

Plaintiffs leave to amend their Complaint to cure the deficiencies raised by

Defendants’ Motion to Dismiss.

        However, the Court notes that Plaintiffs have also alleged state law claims

against Defendants, which were not addressed in the instant Motion and, therefore,

remain pending before the Court.116 Although Defendants assert that the Court

should not exercise supplemental jurisdiction over these state law claims because

Plaintiffs have failed to state a plausible federal claim against them,117 Defendants

misinterpret 28 U.S.C. § 1367. Although the Court has determined that Plaintiffs’

federal claims against Defendants must be dismissed under Fed. R. Civ. P. 12(b)(6),

Plaintiffs have asserted federal claims against other defendants in this case,


115 See, Jones v. St. Tammany Parish Jail, 4 F. Supp. 2d 606, 613 (E.D. La. May 8, 1998) (citing La.
Const. Art. 5, § 27); O’Quinn v. Manuel, 773 F.2d 605 (5th Cir. 1985) (citing La. R.S. 15:702).
116 R. Doc. 1 at ¶¶ 130-147.
117 R. Doc. 45-1 at pp. 11-12.
       Case 2:20-cv-00980-WBV-DPC Document 149 Filed 03/22/21 Page 26 of 26




including Sheriff Smith, Warden Kelly, and the St. Tammany Parish Government,

all of which remain pending before the Court at this time. As such, and because the

state law claims against Defendants “are so related to claims in the action within [the

Court’s] original jurisdiction that they form part of the same case or controversy

under Article III,” the Court will exercise its supplemental jurisdiction over Plaintiffs’

state law claims against Defendants.

           D. CONCLUSION

           IT IS HEREBY ORDERED that the Motion to Dismiss Pursuant to Rule

12(b)(6), filed by defendants, Gregory Longino and Rodney J. Strain118 is GRANTED,

and Plaintiffs’ 42 U.S.C. § 1983 claims against Longino and Strain in their individual

and official capacities, are DISMISSED with prejudice.

           New Orleans, Louisiana, March 22, 2021.



                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




118   R. Doc. 45.
